         Case: 4:19-mj-06246-PLC Doc. #: 18 Filed: 08/28/19 Page: 1 of 4 PageID #: 36


AO 472 (Rev. 11/16) Order of Detention Pending Trial


                                       UNITED STATES DISTRICT COURT
                                                                    forthe
                                                        Eastern District of Missouri


                   United States of America                            )
                              v.                                       )
                         KAYLEB LOWE
                                                                       )     Case No.       4:19-MJ-6246 PLC
                                                                       )
                              Defendant                                )

                                        ORDER OF DETENTION PENDING TRIAL
                                                       Part I - Eligibility for Detention

     Upon the

               D Motion of the Government attorney pursuant to 18 U.S.C. § 3142(f)(l ), or
               ~Motion of the Government or Court's own motion pursuant to 18 U.S.C. § 3142(f)(2),

the Court held a detention hearing and found that detention is warranted. This order sets forth the Court's findings of fact
and conclusions of law, as required by 18 U.S.C. § 3142(i), in addition to any other findings made at the hearing.

                             Part II- Findings of Fact and Law as to Presumptions under§ 3142(e)

  D A. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(2) (previous violator): There is a rebuttable
    presumption that no condition or combination of conditions will reasonably assure the safety of any other person
    and the community because the following conditions have been met:
         D (1) the defendant is charged with one of the following crimes described in 18 U.S.C. § 3142(f)(l):
             D(a) a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
                § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years or more is prescribed; or
             D (b) an offense for which the maximum sentence is life imprisonment or death; or
             D (c) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
                Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act
                (21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508); or
             D (d) any felony if such person has been convicted of two or more offenses described in subparagraphs
                (a) through (c) of this paragraph, or two or more State or local offenses that would have been offenses
                described in subparagraphs (a) through (c) of this paragraph if a circumstance giving rise to Federal
                jurisdiction had existed, or a combination of such offenses; or
             D (e) any felony that is not otherwise a crime of violence but involves:
                (i) a minor victim; (ii) the possession ofa firearm or destructive device (as defined in 18 U.S.C. § 921);
                (iii) any other dangerous weapon; or (iv) a failure to register under 18 U.S.C. § 2250; and
         D (2) the defendant has previously been convicted of a Federal offense that is described in 18 U.S.C.
           § 3142(f)(l), or of a State or local offense that would have been such an offense if a circumstance giving rise
           to Federal jurisdiction had existed; and
         D (3) the offense described in paragraph (2) above for which the defendant has been convicted was
           committed while the defendant was on release pending trial for a Federal, State, or local offense; and
         D (4) a period of not more than five years has elapsed since the date of conviction, or the release of the
           defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later.

                                                                                                                   Page 1 of 3
           Case: 4:19-mj-06246-PLC Doc. #: 18 Filed: 08/28/19 Page: 2 of 4 PageID #: 37


AO 472 (Rev. 11/16) Order of Detention Pending Trial

   0 B. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(3) (narcotics,firearm, other offenses): There is a
     rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance of the
     defendant as required and the safety of the community because there is probable cause to believe that the defendant
     committed one or more of the following offenses:
         0 (1) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
            Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act (21
            U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508);
         0 (2) an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;
         0 (3) an offense listed in 18 U.S.C. § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years
            or more is prescribed;
         0 (4) an offense under Chapter 77 of Title 18, U.S.C. (18 U.S.C. §§ 1581-1597) for which a maximum term of
            imprisonment of 20 years or more is prescribed; or
         0 (5) an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591, 2241, 2242, 2244(a)(l), 2245,
            2251, 2251A, 2252(a)(l), 2252(a)(2), 2252(a)(3), 2252A(a)(l), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
            2260,2421,2422,2423,or2425.

   0 C. Conclusions Regarding Applicability of Any Presumption Established Above

            0 The defendant has not introduced sufficient evidence to rebut the presumption above, and detention is
               ordered on that basis. (Part III need not be completed.)

               OR

            0 The defendant has presented evidence sufficient to rebut the presumption, but after considering the
               presumption and the other factors discussed below, detention is warranted.

                                  Part III - Analysis and Statement of the Reasons   for Detention
     After considering the factors set forth in 18 U.S.C. § 3142(g) and the information presented at the detention hearing,
the Court concludes that the defendant must be detained pending trial because the Government has proven:

   i!f' By clear and convincing evidence that no condition or combination of conditions of release will reasonably assure
      the safety of any other person and the community.

   0 By a preponderance of evidence that no condition or combination of conditions of release will reasonably assure
      the defendant's appearance as required.

In addition to any findings made on the record at the hearing, the reasons for detention include the following:

       ~ Weight of evidence against the defendant is strong
       0    Subject to lengthy period of incarceration if convicted
       0    Prior criminal history
       0    Participation in criminal activity while on probation, parole, or supervision
       0    History of violence or use of weapons
       0    History of alcohol or substance abuse
       ~    Lack of stable employment
       0    Lack of stable residence
       0    Lack of financially responsible sureties


                                                                                                                    Page 2 of 3




                                                                                                              --------- ______J
         Case: 4:19-mj-06246-PLC Doc. #: 18 Filed: 08/28/19 Page: 3 of 4 PageID #: 38


AO 472 (Rev. 11/16) Order of Detention Pending Trial

       0   Lack of significant community or family ties to this district
       0   Significant family or other ties outside the United States
       0   Lack of legal status in the United States
       0   Subject to removal or deportation after serving any period of incarceration
       0   Prior failure to appear in court as ordered
       0   Prior attempt(s) to evade law enforcement
       0   Use of alias(es) or false documents
       ~   Background information unknown or unverified
       0   Prior violations of probation, parole, or supervised release

OTHER REASONS OR FURTHER EXPLANATION:
 The Government charged Defendant with violation of 18 U.S.C. § 2119 (carjacking). The Government moved for Defendant's pretrial
 detention on the grounds of presumption of detention and flight risk. The Court held a hearing. Defendant appeared with counsel.
 The Government appeared through an assistant United States Attorney.

 Prior to the hearing, the Court provided the parties with access to the Pretrial Services Report. Neither party requested changes to
 the Report. The Court adopts the Report and incorporates it herein. The Pretrial Services officer recommended detention.

 At the hearing, the Government proffered the following: Counsel asked the Court to take judicial notice of the Criminal Complaint.
 Attached to the criminal complaint is a signed affidavit that details the circumstances of the alleged offense, as follows: On July 17,
 2019, Defendant and/or another individual together attempted to take the victim's car. The victim tried to stop Defendant and the other
 individual with a shotgun, prompting Defendant to shoot at the victim. Several Facebook photographs show Defendant holding two
 different pistols one of which has an extended magazine. One photograph is dated July 4, 2019. Another photograph is dated July
 22, 2019. St. Louis County police suspect that the weapon used in the carjacking may be associated with a homicide occurring on
 July 17, 2019. Additional Facebook photographs acquired from Defendant's Facebook account on August 6, 2019, show Defendant
 holding a pistol with an extended magazine. His face is partially covered by a surgical mask.

 Defense counsel proffered the following: Defendant disputes that this case is subject to a rebuttable presumption of detention. The
 victim waited six days after the incident to report this matter to the police. Defendant does not have a criminal history. Defendant's
 mother passed away last year.

 The Pretrial Services Report provides the following additional relevant information: Defendant is eighteen years old. He plans to live
 with his grandmother. He is unemployed. He is a daily marijuana user. Defendant does not have a criminal history. Pretrial Services
 was unable to verify any details relating to Defendant's family history, employment, or living situation.

 CONTINUE ON NEXT PAGE




                                                 Part IV - Directions Regarding Detention

The defendant is remanded to the custody of the Attorney General or to the Attorney General's designated representative for
confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or being
held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation with



                                                                                         </u__
defense counsel. On order of a court of the United States or on request of an attorney for the Government, the person in
charge of the corrections facility must deliver the defendant to a United States Marshal for the purpose of an appearance in

:.:~tionwitha~:::::eding.                                       ~~               _
                                                                                United States Magistrate Judge




                                                                                                                                Page 3 of 3
 Case: 4:19-mj-06246-PLC Doc. #: 18 Filed: 08/28/19 Page: 4 of 4 PageID #: 39



                                                                 Page 4of4

KAYLEBLOWE
4:19-MJ-6246 PLC

Based on the proffers of counsel and the Report and recommendation of Pretrial Services, the
Court concludes that the Government proved by clear and convincing evidence that Defendant is
a threat to the community and no conditions or combination of conditions will assure the safety
of the community. Accordingly, the Court grants the Government's motion for pretrial detention.
